DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/629,752 filed on 01/09/2020. Claim 1 is pending in the current application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 12, replaces “the data” with -- the collected data --.
line 14, after “aero-engine” inserts -- transition state --.
lines 14-15, replaces “because sampling time intervals are different” with -- sampling different time intervals --.  
line 15, after “aero-engine” inserts -- transition state --.
line 16, replaces “the sample frequencies” with -- sample frequencies --.
line 23, replaces “i.e.” with -- that includes --.
line 25, replaces “MSE” with -- Mean Square Error (MSE) --.
Line 25, replaces “the optimization range” with -- an optimization range --.
line 27, replaces “the out-of-bag” with -- an out-of-bag (OOB) --.
line 28, replaces “the error rate caused by the regression of the data” with -- an error rate caused by the Random Forest regression model of data--.
line 29: replaces “the training” with -- training --.
line 30, replaces “the predicted” with -- predicted --.
line 37, replaces “the model” with -- the Random Forest regression model --.
line 40, replaces “SAE by using an SAE-RF hybrid model, establishing the input vector of the model” with -- Sparse Auto-Encoder (SAE) by using a Sparse Auto-Encoder Random Forest (SAE-RF) hybrid model, establishing an input vector of the SAE-RF hybrid model --.
line 41, after “SAE by” replaces “the” with – a --.
line 42, deletes “the importance”.
line 56, replaces “the K-fold” with -- a K-fold --.
Line 61, replaces “the training sample” with -- a training sample --.
line 74, before “model” inserts -- SAE-RF --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recited “establishing the input vector of the model using SAE with the structure of 10-dim-10” which is unclear what is “the structure of 10-dim-10”.
Likewise, the limitation “main evaluating indicators” which is unclear what is “main evaluating indicators”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851